Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Aldridge et al. (USPN. 9250351) discloses a method, comprising: acquiring a first set of data before a proppant is pumped into a wellbore (Fig. 7, steps 700-704) ; acquiring a second set of data after the proppant is pumped into the wellbore (Fig. 7, step 706 : measure second set of EM field values at sensors 128).
Aldridge disclose determining modeled difference in EM field values at sensors using a first Born Approximation process possessing adjustable parameters (step 708 Fig. 7). Aldridge discloses adjust parameters based on modeled field values and first and second measured field values, determine location of proppant pack in the fracture using the adjusted parameters, and generate a 3D image of the proppant pack using the adjusted parameter (Steps 710-714). Therefore, Aldridge discloses "determining location of proppant"; however by using the method disclosed above but not by "determining a weighted average median of the first set of data and a weighted average median of the second set of data; and determining a location of the proppant in a subterranean formation based at least partially upon the weighted average median of the first set of data and the weighted average median of the second set of data (Claim 1)", nor by "determining median values of one or more data points in the set of data using a mathematical resampling technique that is configured for variance and bias estimation; determining a likelihood that a selected data point of the one or more data points is a true median value of the set of data; determining a weighted average of the median values based at least partially upon the likelihood, wherein the likelihood is used as a weighting factor; determining a stacked value based at least partially upon the weighted average; and determining a location of a proppant in the subterranean formation based at least partially upon the stacked value by using geophysical inversion (claim 16)", nor by "determine a weighted average median of the set of data; and determine a location of the proppant in the subterranean formation based at least partially upon the weighted average median (claim 17)". 
WO 2007112749 discloses A signal analysis method including a non-Gaussian auto-regressive model, wherein an input to the autoregressive model (AR) is modelled as a sequence of symbols (I) from a finite alphabet by a finite state stochastic model (FSSM). Probability density functions (pdf) of an input (X) at each time instant are Gaussian pdfs with the same variance (σ21, σ22) for each symbol and with their means (.Math.1, .Math.2) decided by the symbols. In preferred embodiments, the FSSM is a Hidden Markov Model HMM, which, on certain occasions depending on the signal characteristic can be reduced to a Gaussian Mixture Model (GMM). The method preferably includes an identification step of performing an expectation-maximization (EM) algorithm. In the case that the observed signal is noisy, such an EM algorithm may involve an optimal smoothing on the noisy signal with a multi-state minimum mean-square error smoother, such as a soft-decision switching Kalman filter. The method is suited for analysis of both clean and noisy non-Gaussian AR signals that have an impulsive structure in its excitation. Due to its low complexity, it is suitable to apply in equipment with limited signal processing capacity. Especially, the method may form part of an algorithm for applications such as: speech analysis, speech enhancement, blind source separation, blind channel equalization, blind channel estimation, or blind system identification (Abstract).
Camp et al. (USPAP. 201902111652) discloses System and methods of controlling fluid flow during reservoir stimulation treatments are provided. A flow distribution of treatment fluid injected into formation entry points along a wellbore path is monitored during a current stage of a multistage stimulation treatment. Upon determining that the monitored flow distribution meets a threshold, a remainder of the current stage is partitioned into a plurality of treatment cycles and at least one diversion phase for diverting the fluid to be injected away from one or more formation entry points between consecutive treatment cycles. A portion of the fluid to be injected into the formation entry points is allocated to each of the treatment cycles of the partitioned stage. The treatment cycles are performed for the remainder of the current stage using the treatment fluid allocated to each treatment cycle, wherein the flow distribution is adjusted so as not to meet the threshold (Abstract; Pars. 37-45). Camp further discloses that the accuracy of the model may be improved by using only the data obtained during selected stages of the treatment. The data obtained during other stages may be discarded. The discarded data may include, for example, outliers or measurements that are erroneous or not reflective of the actual pressure response that can be expected during the stimulation treatment along the wellbore path (Par. 60).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein " determining a weighted average median of the first set of data and a weighted average median of the second set of data; and determining a location of the proppant in a subterranean formation based at least partially upon the weighted average median of the first set of data and the weighted average median of the second set of data" in combination with other limitations in the claims as defined by Applicant. 
Claims 2-15 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 16, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "determining median values of one or more data points in the set of data using a mathematical resampling technique that is configured for variance and bias estimation; determining a likelihood that a selected data point of the one or more data points is a true median value of the set of data; determining a weighted average of the median values based at least partially upon the likelihood, wherein the likelihood is used as a weighting factor; determining a stacked value based at least partially upon the weighted average; and determining a location of a proppant in the subterranean formation based at least partially upon the stacked value by using geophysical inversion" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 17, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "determine a weighted average median of the set of data; and determine a location of the proppant in the subterranean formation based at least partially upon the weighted average median" in combination with other limitations in the claims as defined by Applicant. 
Claims 18-20 depend from allowed claim 17 and therefore are also allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        May 6, 2022